UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1020



GINO CORNELIUS CAUTHERN,

                                              Plaintiff - Appellant,

          versus


GOODWILL INDUSTRIES, of Northwest North Carolina,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-693-1)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Gino Cornelius Cauthern, Appellant Pro Se. Penni Pearson Bradshaw,
Eugene Hamilton Matthews, Sr., KILPATRICK STOCKTON, L.L.P.,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gino Cornelius Cauthern appeals the district court’s order

granting summary judgment in Defendant’s favor in this employment

discrimination action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Cauthern v.

Goodwill Indus., No. CA-98-693-1 (M.D.N.C. Aug. 19, 1999).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2